NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STANLEY FINNEY,                                 No. 14-17415

                Plaintiff-Appellant,            D.C. No. 2:12-cv-02805-TLN-EFB

 v.
                                                MEMORANDUM*
SOCIAL SECURITY ADMINISTRATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                             Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Stanley Finney appeals pro se from the district court’s summary judgment in

his Freedom of Information Act (“FOIA”) action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Animal Legal Def. Fund v. U.S. Food & Drug

Admin., 836 F.3d 987, 990 (9th Cir. 2016) (en banc). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Finney failed

to raise a genuine dispute of material fact as to whether, with the exception of the

subcategory of documents pertaining to Mr. Ortega and Mr. Polictzo’s social

security applications, defendant had not “conducted a search reasonably calculated

to uncover all relevant documents.” Hamdan v. U.S. Dep’t of Justice, 797 F.3d

759, 770-71 (9th Cir. 2015) (citation and internal quotation marks omitted) (setting

forth requirements for demonstrating adequacy of search for documents).

      The district court properly granted summary judgment as to the documents

pertaining to Mr. Ortega and Mr. Polictzo because Finney failed to raise a genuine

dispute of material fact as to whether defendant did not establish the documents

were exempt from disclosure under Exemption 6 of FOIA. See 5 U.S.C.

§ 552(b)(6) (explaining that FOIA does “not apply to . . . personnel and medical

files and similar files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy”); Cameranesi v. U.S. Dep’t of Def., 856

F.3d 626, 637-39 (9th Cir. 2017) (in determining whether Exemption 6 applies,

courts first “evaluate the personal privacy interest at stake to ensure that disclosure

implicates a personal privacy interest that is nontrivial or more than de minimis,”

and then balance any such privacy interest with the “public interest in disclosure”

                                           2                                    14-17415
(citation, internal quotation marks, and alternations omitted)). Contrary to

Finney’s contentions, Finney was not entitled to segregated records, a Vaughn

index, or in camera review of these documents. See Fiduccia v. U.S. Dep’t of

Justice, 185 F.3d 1035, 1042-43 (9th Cir. 1999) (explaining that “[t]here is no

statutory requirement of a Vaughn index or affidavit,” and that the statute only

requires that “the agency provide enough information, presented with sufficient

detail, clarity, and verification, so that the requester can fairly determine what has

not been produced and why, and the court can decide whether the exemptions

claimed justify the nondisclosure”).

      The district court did not abuse its discretion in denying Finney’s Federal

Rule of Civil Procedure 56(d) motion because Finney failed to show how allowing

additional discovery would have precluded summary judgment. See Citizens

Comm’n on Human Rights v. Food & Drug Admin., 45 F.3d 1325, 1329 (9th Cir.

1995) (setting forth standard of review and concluding that district court did not

abuse discretion in granting summary judgment in FOIA action before allowing an

opportunity to conduct additional discovery).

      We reject as meritless Finney’s contentions that the district court failed to

recognize his action was brought under FOIA rather than 42 U.S.C. § 1983 and to

                                           3                                    14-17415
consider his newly discovered evidence, and that Finney was lured into filing suit

and incurring costs.

      AFFIRMED.




                                         4                                   14-17415